 



EXHIBIT 10.2

TBC CORPORATION

STOCK OPTION

     TBC CORPORATION, a Delaware corporation (the “Company”), hereby grants to
_______________ (the “Employee”), effective                     , ___(the “Date
of Grant”), as a matter of separate inducement and agreement in connection with
the Employee’s employment by the Company, and not in lieu of any salary or other
compensation for the Employee’s services, an option to purchase ___ shares of
Common Stock of the Company, par value $.10 per share (the “Shares”), at a
purchase price of $ ___ per share (the “Option”).

     The Option is being granted under and pursuant to the Company’s 2004
Incentive Plan (the “Plan”), which is incorporated herein by reference and a
copy of which will be provided to the Employee upon request. The Option is
intended to qualify as an Incentive Stock Option (as defined in the Plan) to the
maximum extent provided in Section 6(b)(ii) of the Plan, and the balance (if
any) of the Option shall be treated and taxable as a Nonqualified Stock Option
(as defined in the Plan).

     The Option is granted subject to all the terms and conditions of the Plan,
including, but not limited to, the following:



1.   If not earlier terminated as provided hereinafter, the Option shall expire
on                     , ___ (the “Expiration Date”), and shall not, under any
circumstances, be exercisable after the Expiration Date.



2.   The Option shall not be exercisable within the first twelve months after
the Date of Grant. Thereafter, the Option shall be exercisable for one-third of
the Shares (to the nearest whole Share) on and after the first anniversary of
the Date of Grant and an additional one-third of the Shares (to the nearest
whole Share) on or after the second anniversary of the Date of Grant. On and
after the third anniversary of the Date of Grant, the Option may be exercised as
to all or any part of the Shares at any time and from time to time prior to the
close of business on the Expiration Date.



3.   The restrictions on exercisability of the Option provided for in
Paragraph 2 shall not apply in the event the Employee ceases to be employed by
the Company as a result of retirement on or after age 65 or earlier in
accordance with the Company’s then current retirement policies, disability, or
death, or in the event a Change of Control (as defined in the Plan) of the
Company occurs on or prior to the date the Employee’s employment by the Company
is terminated.



4.   Except as otherwise provided hereinafter, the Employee shall be entitled to
exercise the Option only if the Employee has been employed by the Company
continuously during the period from the Date of Grant to the date of exercise.



5.   In the event the Employee ceases to be employed by the Company for any
reason other than retirement on or after age 65 or earlier in accordance with
the Company’s then current retirement policies, disability, or death, the
Employee shall be entitled to exercise the Option thereafter only for a period
of three months following the date of termination

 



--------------------------------------------------------------------------------



 



     of employment and only to the extent it was exercisable (after giving
effect to Paragraph 3, if applicable) on that date. Notwithstanding the
foregoing, if the Employee dies within three months after termination of
employment, the Option may be exercised thereafter until the earlier of the
Expiration Date or one year after the date of the Employee’s death, but only to
the extent the Option was exercisable (after giving effect to Paragraph 3, if
applicable) on the date of the Employee’s termination of employment.



6.   Subject to the provisions of Paragraph 7, if the Employee ceases to be
employed by the Company as a result of retirement on or after age 65 or earlier
in accordance with the Company’s then current retirement policies, disability,
or death, the Option may be exercised thereafter until the earlier of the
Expiration Date or five years after the date of the Employee’s termination of
employment. If at the time of the Employee’s retirement, the Employee is serving
as a director of the Company, the five year period set forth in the preceding
sentence shall be measured from the date the Employee ceases service as a
director of the Company.



7.   If the Employee ceases to be employed by the Company as a result of
retirement on or after age 65 or earlier in accordance with the Company’s then
current retirement policies or as a result of disability, and thereafter dies
within the one year period prior to the date when the Option would have expired
in accordance with the provisions of Paragraph 6, the Option shall remain
outstanding until the earlier of the Expiration Date or one year after the
Employee’s date of death.



8.   The Option may not be sold, pledged, assigned, hypothecated, or transferred
other than by will, by the laws of descent and distribution, or by the
Employee’s designation, in a writing delivered to the Company before the
Employee’s death, of a beneficiary or beneficiaries to whom the Employee’s
rights in the Option will be transferred upon the Employee’s death. The Option
may be exercised during the lifetime of the Employee only by the Employee. Upon
the Employee’s death, the Option may be exercised, during the respective periods
and to the extent provided above, by the beneficiary or beneficiaries so
designated by the Employee or, if there is no designated beneficiary who
survives the Employee, by the person or persons (including the Employee’s
estate) to whom the Employee’s rights under the Option shall have passed by will
or by the laws of descent and distribution.

     IN WITNESS WHEREOF, the Company has caused this instrument to be executed
as of the ___day of                     , ___.

TBC CORPORATION

         
By
       

       

  Name:    

  Title:    

2



--------------------------------------------------------------------------------



 



I hereby agree to the terms and conditions
under which the foregoing Option is granted
as set forth above and in the Plan.

     
 
   
Employee
   
 
   
 
   
Date
   

NOTE: It is recommended that, before exercising this Option, you consult counsel
(including counsel for the Company) regarding:



a.   income tax aspects, such as the possible applicability of Alternative
Minimum Tax, and   b.   securities law aspects, such as reporting requirements
and possible applicability of the short swing profits provision.

3